The judgment of a superior court rendering a mandamus absolute, cannot be brought up by writ of error to this court under sections 3213, et seq., of the Code, in reference to injunctions and other extraordinary remedies in equity. (R.)*496Mandamus. Practice in the Supreme Court. Before the Supreme Court. July Term, 1874.This case was sought to be brought'up to ’this court under the provisions of the Code in reference to injunctions and other extraordinary remedies in equity. The bill of exceptions was filed to a judgment making a mandamus absolute. Counsel for plaintiff in error moved to have the case entered on the docket for the present term. The motion was overruled, the court enunciating the principle embraced in the above head-note.